18-2417
     Puchi-Munoz v. Garland
                                                                                                                  BIA
                                                                                                          A089 709 246
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   SERGIO BOLIVAR PUCHI-MUNOZ,
15            Petitioner,
16
17                       v.                                                                     18-2417
18                                                                                              NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                                      Perham Makabi, Kew Gardens, NY.
25
26   FOR RESPONDENT:                                      Brian M. Boynton, Acting
27                                                        Assistant Attorney General;

     1
         The Clerk of Court is respectfully directed to amend the caption as set forth above.
 1                                      Bernard A. Joseph, Senior
 2                                      Litigation Counsel; Enitan O.
 3                                      Otunla, Trial Attorney, Office of
 4                                      Immigration Litigation, United
 5                                      States Department of Justice,
 6                                      Washington, DC.
 7
 8         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 9   AND DECREED that this petition for review of a decision of

10   the Board of Immigration Appeals (“BIA”) is DENIED.

11         Petitioner     Sergio      Bolivar    Puchi-Munoz,      a    native    and

12   citizen of Ecuador, seeks review of a July 16, 2018, decision

13   of    the   BIA    denying      his    motion   to   reopen       his   removal

14   proceedings.       In re Sergio Bolivar Puchi-Munoz, No. A089 709

15   246   (B.I.A.      Jul.   16,    2018).         We   assume   the       parties’

16   familiarity with the underlying facts and procedural history.

17         We have reviewed the BIA’s denial of the motion to reopen

18   for abuse of discretion.              See Jian Hui Shao v. Mukasey, 546

19   F.3d 138, 168–69 (2d Cir. 2008).            Puchi-Munoz moved to reopen

20   his removal proceedings to apply for cancellation of removal,

21   asserting that his prior counsel was ineffective in not filing

22   an application for that relief.             It is undisputed that Puchi-

23   Munoz’s motion was untimely because he filed it almost two

24   years after the BIA’s 2015 decision affirming his removal

25   order.       See     8    U.S.C.       § 1229a(c)(7)(C)(i);         8     C.F.R.

26   § 1003.2(c)(2).      While ineffective assistance of counsel can

                                             2
 1   excuse an untimely filing, see Rashid v. Mukasey, 533 F.3d

 2   127, 130–31 (2d Cir. 2008), the BIA may deny even a timely

 3   motion      if    a   noncitizen     fails   to   establish      prima       facie

 4   eligibility for the relief sought, see INS v. Abudu, 485 U.S.

 5   94, 104–05 (1988); Poradisova v. Gonzales, 420 F.3d 70, 78

 6   (2d Cir. 2005) (concluding that the prima facie standard

 7   requires an applicant to show “‘a realistic chance’ that he

 8   will be able to establish eligibility” for relief (quoting

 9   Jian Lian Guo v. Ashcroft, 386 F.3d 556, 563–64 (3d Cir.

10   2004))).         The BIA did not abuse its discretion because it

11   reasonably        concluded    that    Puchi-Munoz        did    not       have     a

12   realistic chance of establishing his prima facie eligibility

13   for cancellation.

14         A nonpermanent resident, like Puchi-Munoz, may have his

15   removal cancelled if he (1) “has been physically present in

16   the United States for a continuous period of not less than 10

17   years,” (2) “has been a person of good moral character during

18   such period,” (3) has not been convicted of certain offenses,

19   and   (4)    demonstrates      that    his     “removal   would    result         in

20   exceptional and extremely unusual hardship” to a qualifying

21   relative     (here,      his   U.S.   citizen     daughter).           8    U.S.C.

22   § 1229b(b)(1).           The   BIA    denied    reopening       based      on     its


                                             3
 1   determination that Puchi-Munoz would not be able to show the

 2   requisite hardship. Hardship is a high standard that requires

 3   a   showing   that   the   “qualifying   relatives   would   suffer

 4   hardship that is substantially different from, or beyond,

 5   that which would normally be expected from the deportation of

 6   an alien with close family members.”       In re Monreal-Aguinaga,

 7   23 I. & N. Dec. 56, 65 (BIA 2001).          The agency considers,

 8   among other evidence, “the ages, health, and circumstances”

 9   of qualifying relatives, including whether they “are solely

10   dependent upon [the applicant] for support” or have “very

11   serious health issues.”       Id. at 63.     “A lower standard of

12   living or adverse country conditions in the country of return

13   are factors to consider only insofar as they may affect a

14   qualifying relative, but generally will be insufficient in

15   themselves to support a finding of exceptional and extremely

16   unusual hardship.”    Id. at 63–64.

17        The BIA reasoned that Puchi-Munoz’s daughter’s asthma

18   and other health conditions were not so serious that Puchi-

19   Munoz’s removal would cause her to “suffer hardship that is

20   substantially different from, or beyond, that which would

21   normally be expected from the deportation of an alien with

22   close family members.”      Id. at 65.     Puchi-Munoz submitted a


                                      4
 1   doctor’s 2016 statement that his daughter has been diagnosed

 2   with asthma in the past and uses a nebulizer. Although severe

 3   or extreme asthma may support a cancellation claim, see Mendez

 4   v.    Holder,   566    F.3d   316,    318,    322–23   (2d   Cir.   2009)

 5   (concluding     that   daughter’s      asthma—which    resulted     in   25

 6   attacks a year, requiring use of a home nebulizer and several

 7   visits to the emergency room—could support a cancellation

 8   claim), the doctor’s statement does not include any further

 9   details about the severity of Puchi-Munoz’s daughter’s asthma

10   or the frequency of attacks.              Further, the medical records

11   did not confirm an asthma diagnosis or suggest that Puchi-

12   Munoz’s daughter had breathing difficulties that were severe

13   or frequent.     On this record, the BIA reasonably concluded

14   that Puchi-Munoz did not have “a realistic chance” of showing

15   the requisite hardship.       Poradisova, 420 F.3d at 78 (internal

16   quotation marks omitted); cf. Mendez, 566 F.3d at 318, 322–

17   23.

18         Puchi-Munoz’s other arguments on appeal are unavailing.

19   First, contrary to his argument that the BIA’s decision was

20   “perfunctory,” that decision provided the “certain minimum

21   level of analysis” required for meaningful judicial review,

22   Poradisova, 420 F.3d at 77.          The BIA considered the evidence,


                                           5
 1   noting that Puchi-Munoz’s daughter had been diagnosed with

 2   asthma in the past, used a nebulizer and albuterol, and had

 3   a number of medical visits and treatments since birth, but

 4   reasonably concluded that that evidence would not satisfy the

 5   requisite hardship standard.            See Wei Guang Wang v. BIA, 437

 6   F.3d 270, 275 (2d Cir. 2006) (concluding that BIA is not

 7   required to “expressly parse or refute on the record each

 8   individual argument or piece of evidence” (internal quotation

 9   marks omitted)).          Puchi-Munoz also contends that the BIA’s

10   decision was perfunctory because it did not discuss his

11   arguments        about    the   availability       of   adequate   medical

12   treatment in Ecuador and the lower income he will earn in

13   Ecuador.     But he did not submit any evidence to the BIA to

14   support these arguments.         See Jian Hui Shao, 546 F.3d at 157–

15   58 (“[W]hen a petitioner bears the burden of proof, his

16   failure     to    adduce     evidence       can   itself   constitute   the

17   ‘substantial evidence’ necessary to support the agency’s

18   challenged decision.”); id. at 168 (explaining that movant

19   carries a “heavy burden” on reopening (quoting Abudu, 485

20   U.S. at 110)).           Moreover, “[a] lower standard of living or

21   adverse country conditions in the country of return . . .

22   generally will be insufficient in themselves to support a


                                             6
 1   finding   of   exceptional    and   extremely   unusual    hardship.”

 2   Monreal-Aguinaga, 23 I. & N. Dec. at 63–64.

 3         Second, the BIA was not required to explicitly rule on

 4   whether Puchi-Munoz’s prior counsel was ineffective because

 5   its determination that he would not satisfy the hardship

 6   standard was dispositive.      See Abudu, 485 U.S. at 104–05.     In

 7   any   event,   the   BIA’s   hardship   determination     effectively

 8   resolved his ineffective assistance claim because such a

 9   claim requires a showing of prejudice, which in turn requires

10   a showing of prima facie eligibility for the relief sought.

11   See Rabiu v. INS, 41 F.3d 879, 882 (2d Cir. 1994) (“In order

12   . . . to show that his attorney’s failure . . . caused him

13   actual prejudice, he must make a prima facie showing that he

14   would have been eligible for the relief and that he could

15   have made a strong showing in support of his application.”).

16         For the foregoing reasons, the petition for review is

17   DENIED.   All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                         7